DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/25/2021 has been entered and overcomes the rejections to the claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Non-elected without traverse claims 17-20 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record neither shows nor suggest a vehicle component including: an electroluminescent or photoluminescent light source arranged on an A-surface of the vehicle component, a pigmented layer covering the light source, and a clear top coat layer covering the pigmented layer; wherein when the light source is not activated, the pigmented layer has an opaque appearance, wherein when the light source is activated, the light source emits light that is visible through the 
Due to their dependency, claims 2-10 are necessarily allowable.

Regarding independent claim 11, the prior art of record neither shows nor suggest a vehicle, comprising: a component having an A-surface, an electroluminescent or photoluminescent light source arranged on the A-surface and having a shape that is conformed to contours of the A-surface, and a pigmented layer covering the light source, wherein when the light source is not activated, the pigmented layer provides an Page 3 of 10Application No.: 16/173193 Reply to Office action of: May 6, 2020 opaque appearance to the component, wherein when the light source is activated, the light source emits light that is visible through the pigmented layer to thereby provide an illuminated appearance to the component, and wherein the light emitted from the light source is transmitted through a material of the pigmented layer.
Due to their dependency, claims 12-17 are necessarily allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879